Case: 21-10016     Document: 00516473652          Page: 1    Date Filed: 09/16/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 16, 2022
                                   No. 21-10016                          Lyle W. Cayce
                                                                              Clerk

   Meher Razvi,

                                                            Plaintiff—Appellant,

                                       versus

   Dallas Fort Worth International Airport; Spirit
   Airlines, Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1225


   Before Richman, Chief Judge, and Clement and Duncan, Circuit
   Judges.
   Per Curiam:*
          Meher Razvi appeals the district court’s dismissal of his case and
   denial of his motion for relief from judgment on the grounds of excusable
   neglect pursuant to Federal Rule of Civil Procedure 60(b)(1). Razvi has



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10016     Document: 00516473652           Page: 2    Date Filed: 09/16/2022




                                    No. 21-10016


   demonstrated there was no danger of unfair prejudice, the length of delay
   caused by his filing error did not adversely affect the proceedings, and while
   the reason for the delay, a calendaring error, was well within the reasonable
   control of Razvi’s counsel, it did not appear to be in bad faith. Moreover,
   there has been no trial on the merits in this case and the dismissal by the
   district court precludes such consideration. Accordingly, we reverse the
   district court’s denial of Razvi’s motion for relief from judgment.
                                         I
          This case concerns a slip and fall accident in the Spirit Airlines, Inc.
   (Spirit) terminal at the Dallas Fort-Worth International Airport (DFW
   Airport). On January 17, 2020, Razvi filed an original petition in the 141st
   Judicial District Court of Tarrant County, Texas against DFW Airport, City
   of Dallas, City of Fort Worth, and Spirit alleging negligence and premises
   liability under the Texas Tort Claims Act and respondeat superior. Razvi
   subsequently nonsuited his claims against City of Dallas and City of Fort
   Worth. On June 8, 2020, Spirit filed its original answer. On November 9,
   2020, Spirit filed a motion to designate DFW Airport as a responsible third
   party. On November 10, 2020, Spirit filed its notice of removal pursuant to
   28 U.S.C. §§ 1332 and 1441 with the District Clerk of the United States
   District Court for the Northern District of Texas and a certificate of
   interested persons naming Razvi as an interested person.
          On December 10, 2020, the district court dismissed Razvi’s case for
   failure to timely file a certificate of interested persons as required by




                                         2
Case: 21-10016           Document: 00516473652               Page: 3       Date Filed: 09/16/2022




                                             No. 21-10016


   Northern District of Texas Local Rule 3.1 1 and 81.2 2 and Federal Rule of Civil
   Procedure 7.1, 3 which was due on December 1, 2020. The order stated that
   the district court “requires that litigants exercise strict compliance with the
   Rules.” On the same day, the district court issued a final judgment pursuant
   to Rule 58.
           On December 31, 2020, Razvi then filed his certificate of interested
   persons in addition to a motion for relief from judgment on the grounds of
   excusable neglect pursuant to Rule 60(b)(1). Razvi’s counsel alleged that the
   deadline for filing the certificate of interested persons had “inadvertently not
   been added” to her calendar by her legal assistant which caused the failure to
   timely file. On January 4, 2021, the district court denied Razvi’s motion.
   Razvi then timely filed his notice of appeal.
                                                   II
           Razvi first argues that the district court’s denial of his motion for relief
   from judgment pursuant to Rule 60(b)(1) was reversible error, because his
   counsel’s calendaring error was “excusable” under the Pioneer factors
   delineated by the Supreme Court. 4 We review a denial of a motion for relief
   from judgment under an abuse of discretion standard. 5 “[T]he decision to




           1
             See N.D. Tex. L.R. 3.1 (“The complaint must be accompanied by . . . a
   separately signed certificate of interested persons . . . .”).
           2
             See N.D. Tex. L.R. 81.2 (“Within 21 days after the notice of removal is filed,
   the plaintiff shall file a separately signed certificate of interested persons . . . .”).
           3
              See Fed. R. Civ. P. 7.1 (“A nongovernmental corporate party must file 2 copies
   of a disclosure statement . . . with its first appearance, pleading, petition, motion, response,
   or other request addressed to the court . . . .”).
           4
               See Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 395 (1993).
           5
               Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 353 (5th Cir. 1993).




                                                   3
Case: 21-10016           Document: 00516473652              Page: 4      Date Filed: 09/16/2022




                                            No. 21-10016


   grant or deny relief under Rule 60(b) lies within the sound discretion of the
   district court and will be reversed only for abuse of that discretion.” 6
                                                  A
          Rule 60(b)(1) provides that a court may relieve a party from a final
   judgment, order, or proceeding on the grounds of excusable neglect. 7 The
   Supreme Court has elaborated on the meaning of “excusable neglect,”
   emphasizing that the determination is “an equitable one, taking account of
   all relevant circumstances surrounding the party’s omission.” 8 In Pioneer,
   the Court stated that, “Congress plainly contemplated that the courts would
   be permitted, where appropriate, to accept late filings caused by
   inadvertence, mistake, or carelessness, as well as by intervening
   circumstances beyond the party’s control.” 9 This includes situations “in
   which the failure to comply with a filing deadline is attributable to
   negligence.” 10 A party’s failure to comply, however, must be excusable and
   clients are accountable for the acts and omissions of their attorneys. 11
          The Court reviewed four factors in determining whether neglect was
   excusable under the circumstances: (1) the danger of prejudice to the
   opposing party, (2) the length of delay, (3) the reason for the delay, including
   whether it was beyond the reasonable control of the movant, and (4) whether




          6
               Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc).
          7
              Fed. R. Civ. P. 60(b)(1).
          8
               Pioneer, 507 U.S. at 395.
          9
               Id. at 388.
          10
               Id. at 394.
          11
               Id. at 395-97.




                                                  4
Case: 21-10016            Document: 00516473652            Page: 5      Date Filed: 09/16/2022




                                            No. 21-10016


   the delay was made in good faith. 12 The district court need not rigorously
   apply each of these factors in every case but should take them into account
   when making its determination. 13
                                                    1
           The first factor the Supreme Court considers is the danger of
   prejudice. 14 Razvi argues that there was no danger of prejudice to Spirit
   created by the failure to file his certificate of interested persons within
   twenty-one days, because the rule is merely intended to provide financial
   information for the judge to determine whether recusal is required based on
   the judge’s financial interest. In Scheibler v. Highmark Blue Shield, 15 the
   Third Circuit concluded that, “Scheibler was in no way prejudiced by the
   Defendants’ failure to file a Disclosure Statement under Federal Rule of Civil
   Procedure 7.1.             Such statements are intended to provide judges with
   information to determine if any financial interests require the judge to
   disqualify him or herself from the case.” 16 Razvi points out that Spirit was
   unopposed to his Rule 60(b) motion and did not file a response objecting to
   the motion.
           Spirit contends, correctly, that lack of severe prejudice does not
   necessarily convert neglect into “excusable neglect.” In Halicki v. Louisiana




           12
             Id. at 395; see also Silvercreek Mgmt., Inc. v. Banc of Am. Sec., LLC, 534 F.3d 469,
   472 (5th Cir. 2008) (outlining the Pioneer factors).
           13
              See Silvercreek Mgmt., 534 F.3d at 472 (“Silvercreek incorrectly contends that the
   district court must rigorously apply each of these [Pioneer] factors in every case.”).
           14
                Pioneer, 507 U.S. at 395.
           15
                243 F. App’x 691 (3rd Cir. 2007).
           16
                Id. at 694.




                                                    5
Case: 21-10016           Document: 00516473652              Page: 6       Date Filed: 09/16/2022




                                            No. 21-10016


   Casino Cruises, Inc., 17 Halicki’s counsel incorrectly thought that “the three-
   day mail service provisions of [Rule] 6(e) applied to enlarge the ten days he
   otherwise would have from the entry of final judgment to file a [R]ule 59(e)
   motion.” 18 Unaware that the rule plainly rejects the applicability of Rule 6(e)
   to Rule 59(e), “the attorney waited until the tenth day to mail the [R]ule 59(e)
   motion, causing it to arrive at the district court two days late.” 19 “Halicki
   moved for enlargement of time for filing a notice of appeal . . . because of
   ‘excusable neglect’ in misconstruing [R]ule 6(e).” 20 Looking at the first
   Pioneer factor, we stated that a showing that the defendant would suffer no
   prejudice alone did not mean that the district court abused its discretion in
   determining that such neglect was not “excusable neglect.” 21
          Even though the absence of prejudice is not in itself determinative, a
   district court must still consider it in relation to the other factors and
   surrounding circumstances.
                                                  2
          The second factor is the length of the delay and its impact on the
   judicial proceeding. 22 Razvi argues that the “requested relief and any
   resulting delays would not have adversely impacted the proceedings,”
   because he filed his motion for relief and certificate of interested persons only
   twenty-one days after the district court’s order of dismissal. He emphasizes
   that prior to this matter being removed to federal court, discovery was


          17
               151 F.3d 465 (5th Cir. 1998).
          18
               Id. at 467.
          19
               Id. (emphasis omitted).
          20
               Id.
          21
               Id. at 469 n.4.
          22
               Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 395 (1993).




                                                  6
Case: 21-10016           Document: 00516473652           Page: 7   Date Filed: 09/16/2022




                                          No. 21-10016


   ongoing in the state court proceeding. Additionally, the case was dismissed
   within only thirty days of being removed to federal court.
          Any resulting impact on the judicial proceedings likely would have
   been minimal given the short time frame between the removal, the missed
   deadline, and the subsequent filing. Like the first factor, a district court
   should consider this lack of prejudice in connection with the other factors.
                                               3
          The third factor a court must consider is the reason for the delay,
   including whether it was within the reasonable control of the movant. 23 Razvi
   argues that his attorney did not file the required documentation because his
   attorney’s legal assistant inadvertently failed to calendar the deadline. Razvi
   cites to various cases from this circuit and other circuits for the proposition
   that calendaring errors can constitute excusable neglect in certain
   circumstances.
          In Pincay v. Andrews, 24 the Ninth Circuit upheld the exercise of the
   district court’s discretion to permit the filing of a notice of appeal despite the
   attorney missing the filing deadline because a paralegal misread the rule. 25
   The court affirmed the district court’s ruling that the neglect was excusable
   concluding that three of the four Pioneer factors slanted in the plaintiff’s
   favor. 26 There was no prejudice, the length of delay was minimal, and there
   was no evidence of bad faith. 27 The only factor that counseled against a



          23
               Id. at 395.
          24
               389 F.3d 853 (9th Cir. 2004).
          25
               Id. at 855, 860.
          26
               Id. at 859.
          27
               Id.




                                               7
Case: 21-10016           Document: 00516473652            Page: 8      Date Filed: 09/16/2022




                                           No. 21-10016


   conclusion of excusable neglect was the reason for the delay, which was
   counsel’s carelessness. 28
          Razvi’s reliance on Pincay, however, is somewhat problematic. The
   Ninth Circuit noted that “a lawyer’s failure to read an applicable rule is one
   of the least compelling excuses that can be offered” and “the decision
   whether to grant or deny an extension of time to file a notice of appeal should
   be entrusted to the discretion of the district court.” 29 The court emphasized
   that “[h]ad the district court declined to permit the filing of the notice, we
   would be hard pressed to find any rationale requiring us to reverse.” 30 The
   Ninth Circuit’s heavy reliance on the district court’s discretion emphasizes
   the caution we must take in second guessing the district court’s decision
   making.
          Spirit contends that there is no per se rule that failure to calendar a
   deadline properly amounts to excusable neglect and cites to numerous cases
   in which attorneys’ misunderstandings of the law were insufficient reasons
   to justify Rule 60(b) relief. In In re Pettle, 31 the creditor voluntarily dismissed
   his own adversarial action based on a misapprehension of the law. 32 In
   upholding the bankruptcy court’s denial of his motion of relief from
   judgment, we concluded that nothing in Pioneer changes the rule that,
          ‘inadvertent mistake’[,] . . . [g]ross carelessness, ignorance of
          the rules, or ignorance of the law are insufficient bases for
          60(b)(1) relief . . . . In fact, a court would abuse its discretion if
          it were to reopen a case under rule 60(b)(1) when the reason

          28
               Id.
          29
               Id.
          30
               Pincay v. Andrews, 389 F.3d 853, 859 (9th Cir. 2004).
          31
               410 F.3d 189 (5th Cir. 2005).
          32
               Id. at 193.




                                                 8
Case: 21-10016            Document: 00516473652           Page: 9    Date Filed: 09/16/2022




                                           No. 21-10016


           asserted as justifying relief is one attributable solely to
           counsel’s carelessness with or misapprehension of the law or
           the applicable rules of court. 33
   We noted that, “[a]ccordingly, federal courts have consistently applied this
   principle in refusing to grant a party who voluntarily requests dismissal of a
   claim to obtain relief from that judgment under Rule 60(b).” 34 We also
   determined that it was “particularly significant that by the time Bickham filed
   his Rule 60(b) motion the time to appeal . . . had long since expired.” 35
           In Castleberry v. CitiFinancial Mortgage Company, 36 an unpublished
   Fifth Circuit decision, we concluded that “Castleberry’s misunderstanding
   of the effect of Rule 6(e) does not provide a sufficient basis for relief.” 37
   Similarly, in Bohlin, we determined that the district court did not abuse its
   discretion in denying Bohlin’s motion for relief from judgment when
   Bohlin’s failure to timely file a response to a motion to dismiss was due to
   “ignorance of local rules or misconstruction of their applicability.” 38
           The difference between the cases cited by Spirit and the one before
   us, however, is that there is no evidence that Razvi’s attorney’s omission was
   due to a misunderstanding of the law, ignorance of local rules, gross
   carelessness, or a deliberate choice. Counsel did not deliberately act in
   reliance on an erroneous understanding of the law or rules, rather she
   mistakenly missed a deadline because of a calendaring error. We also cannot


           33
             Id. at 192 (quoting Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 356-57 (5th
   Cir. 1993)).
           34
                Id.
           35
                Id. at 193.
           36
                230 F. App’x 352 (5th Cir. 2007) (per curiam).
           37
                Id. at 357.
           38
                Bohlin, 6 F.3d at 357.




                                                 9
Case: 21-10016           Document: 00516473652              Page: 10       Date Filed: 09/16/2022




                                            No. 21-10016


   say that this error was “gross carelessness” as lawyers often delegate tasks
   to paralegals and secretaries which “may well ensure greater accuracy in
   meeting deadlines.” 39 We thought it significant in In re Pettle that the time
   to appeal had long passed. 40 Razvi filed his certificate of interested persons
   only thirty days after the deadline, and he filed his motion for relief within
   twenty-one days of the dismissal order.                   This case involves a single
   calendaring error, not repeated failures to comply with the rules.
           This case is similarly distinguishable from Buckmire v. Memorial
   Hermann Healthcare System Inc., an unpublished Fifth Circuit decision. 41 In
   Buckmire, we concluded that the district court did not abuse its discretion in
   denying Buckmire’s Rule 60(b) motion, because that case involved a failure
   to file a response to a summary judgment motion. 42 As Razvi points out, a
   failure to respond to a motion for summary judgment is fundamentally
   different than a failure to file a certificate of interested persons. Under Rule
   56(e)(3), if the nonmovant fails to address the other party’s assertion of fact,
   the court may, “grant summary judgment if the motion and supporting
   materials . . . show that the movant is entitled to it.” 43 When a movant
   satisfies its burden and the nonmovant does not file a response, the court can




           39
               Pincay v. Andrews, 389 F.3d 853, 856 (9th Cir. 2004) (“[T]he delegation of
   repetitive legal tasks to paralegals has become a necessary fixture.”).
           40
              See In re Pettle, 410 F.3d 189, 193 (5th Cir. 2005); see also In re Vioxx Prods. Liab.
   Litig., 509 F. App’x 383, 385-87 (5th Cir. 2013) (per curiam) (upholding a district court’s
   denial of plaintiff’s Rule 60(b) motion when plaintiff’s counsel failed to comply with
   discovery requirements eight months after the deadline and after the cure period had
   passed).
           41
                456 F. App’x 431 (5th Cir. 2012) (per curiam).
           42
                See id. at 432.
           43
                Fed. R. Civ. P. 56(e).




                                                  10
Case: 21-10016            Document: 00516473652               Page: 11        Date Filed: 09/16/2022




                                               No. 21-10016


   enter judgment. There is no comparable rule or consequence when a party
   fails to file a certificate of interested persons. 44
             In conclusion, while a calendaring error is not necessarily a compelling
   reason for missing a filing deadline, there is also no per se rule that such an
   error cannot, under certain circumstances, be the basis for Rule 60(b)(1)
   relief.
                                                     4
             The fourth factor is whether the delay was in good faith. 45 Razvi
   argues that his counsel’s mistake was in good faith. In United States v.
   Evbuomwan, 46 an unpublished Fifth Circuit decision, we upheld a district
   court’s determination that an attorney’s good faith misinterpretation of the
   rules was excusable neglect. 47 There was no indication that the delay
   prejudiced the government or affected the judicial proceedings. 48                            We
   determined that “the district court did not abuse its discretion by accepting
   a notice of appeal filed in good [faith], two days late.” 49
             Spirit contends that Razvi’s counsel displayed signs of bad faith by
   refusing to accept any responsibility for the mistake and instead, harshly
   blaming her legal secretary. This argument has no merit. Razvi’s counsel
   was seemingly trying to explain what happened and why she missed the
   deadline rather than place blame on her legal secretary.                             Still, only
   considering the Pioneer factors, we would be hesitant to reverse the district


             44
                  See N.D. Tex. L.R. 81.2.
             45
                  Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 395 (1993).
             46
                  36 F.3d 89 (5th Cir. 1994) (unpublished table decision) (per curiam).
             47
                  Id.
             48
                  Id.
             49
                  Id.




                                                     11
Case: 21-10016          Document: 00516473652               Page: 12       Date Filed: 09/16/2022




                                             No. 21-10016


   court’s denial of Razvi’s motion because of the great discretion we entrust to
   the district court’s decision making on these matters. 50 However, as outlined
   below, there are other relevant factors we must consider.
                                                   B
           This court has also previously delineated relevant propositions that a
   district court should consider in exercising its discretion in granting or
   denying a motion under Rule 60(b). 51 These factors include:
           (1) That final judgments should not lightly be disturbed;
           (2) that the Rule 60(b) motion is not to be used as a substitute
           for appeal; (3) that the rule should be liberally construed in
           order to achieve substantial justice; (4) whether the motion
           was made within a reasonable time; (5) whether if the judgment
           was a default or a dismissal in which there was no consideration
           of the merits the interest in deciding cases on the merits
           outweighs, in the particular case, the interest in the finality of
           judgments, and there is merit in the movant’s claim or defense;
           (6) whether if the judgment was rendered after a trial on the
           merits the movant had a fair opportunity to present his claim
           or defense; (7) whether there are intervening equities that
           would make it inequitable to grant relief; and (8) any other
           factors relevant to the justice of the judgment under attack. 52




           50
               See Pincay v. Andrews, 389 F.3d 853, 859 (9th Cir. 2004) (“[T]he decision
   whether to grant or deny an extension of time to file a notice of appeal should be entrusted
   to the discretion of the district court . . . .”); Edwards v. City of Houston, 78 F.3d 983, 995
   (5th Cir. 1996) (“[W]e recognize that the decision to grant or deny relief under Rule 60(b)
   lies within the sound discretion of the district court and will be reversed only for abuse of
   that discretion.”).
           51
                See United States v. Gould, 301 F.2d 353, 356 (5th Cir. 1962).
           52
             Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. Unit A Jan. 1981) (citing
   Gould, 301 F.2d at 355-56).




                                                  12
Case: 21-10016           Document: 00516473652             Page: 13   Date Filed: 09/16/2022




                                            No. 21-10016


   The factor that warrants emphasis in this case is the fifth, which looks at
   whether there has been consideration of the merits of the case. The statute
   of limitations on Razvi’s claim expired by the time of the district court’s
   dismissal, effectively transforming the court’s dismissal without prejudice
   into a dismissal with prejudice.             The denial of the motion precluded
   consideration of the merits of the case.
           While finality of judgments serves a useful purpose for society, the
   courts, and the litigants, Rule 60(b) should be liberally construed to achieve
   substantial justice. 53 “Rule 60(b) will be liberally construed in favor of trial
   on the full merits of the case. Thus, unless it appears that no injustice was
   done by the judgment, the equities . . . will militate strongly in favor of
   relief.” 54        We have previously concluded that, “where denial of relief
   precludes examination of the full merits of the cause, even a slight abuse may
   justify reversal.” 55 In Seven Elves, we determined that, in addition to
   preclusion of examination of the full merits, other equities also militated in
   favor of relief. 56 There was no danger of prejudice, no great delay was likely
   to occur, the amount of money at issue was very great, and any malpractice
   remedy would have been “inadequate to restore the appellants to their
   prejudgment position.” 57
           Razvi is not attempting to use Rule 60(b) as a substitute for an appeal,
   he made his motion within a reasonable time, he seeks relief from a judgment
   of dismissal in which there has been no consideration of the merits, and there


           53
                Gould, 301 F.2d at 357.
           54
                Seven Elves, 635 F.2d at 403.
           55
                Id. at 402.
           56
                Id. at 403.
           57
                Id.




                                                 13
Case: 21-10016          Document: 00516473652               Page: 14       Date Filed: 09/16/2022




                                             No. 21-10016


   are no intervening equities which make it inequitable to grant relief. Razvi’s
   cause of action alleges he suffered injuries in excess of $1,000,000. Any
   malpractice remedy would also be inadequate to restore him to his
   prejudgment position as the statute of limitations on his underlying claim has
   run and no court could reach the merits of his lawsuit. Therefore, when we
   look at the Pioneer factors in conjunction with the Gould considerations, it
   becomes clear that the district court abused its discretion in denying relief. A
   good faith calendaring error that did not create any risk of prejudice to the
   opposing party or to the judicial proceedings should not preclude review of
   the merits of his case.
                                                  III
           Even assuming the district court did not abuse its discretion in
   denying Razvi’s motion for relief from judgment, involuntary dismissal was
   an excessively harsh sanction that constituted an abuse of discretion. Federal
   courts have the inherent authority to dismiss an action when a party fails to
   comply with its orders or with rules of procedure. 58 This power, however, is
   not unfettered. 59 In Woodson, we stated that involuntary dismissals “should
   be confined to instances of ‘bad faith or willful abuse of the judicial




           58
                Flaksa v. Little River Marine Constr. Co., 389 F.2d 885, 887 (5th Cir. 1968).
           59
              See Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir. 1995) (“[W]hen these
   inherent powers are invoked, they must be exercised with ‘restraint and discretion.’”)
   (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991)); Nat. Gas Pipeline Co. of Am. v.
   Energy Gathering, Inc., 2 F.3d 1397, 1409 (5th Cir. 1993) (“Because inherent powers are
   shielded from direct democratic controls, they must be exercised with restraint and
   discretion.”) (quoting Roadway Express, Inc. v. Piper, 447 U.S. 752, 764-65 (1980)); Flaksa,
   389 F.2d at 887-88 (“Dismissal of an action with prejudice and entry of judgment by default
   are drastic remedies which should be used only in extreme situations, as the court has a
   wide range of lesser sanctions.”).




                                                  14
Case: 21-10016           Document: 00516473652            Page: 15      Date Filed: 09/16/2022




                                           No. 21-10016


   process,’” 60 such as when the district court finds a “clear record of delay and
   contumacious conduct.” 61 We also emphasized that “we do not easily affirm
   a sanction of dismissal in a case, such as this one, where the sanctionable
   conduct was attributable to counsel rather than to the plaintiff directly.” 62
   However, we upheld the district court’s dismissal in due part because of the
   “numerous obstacles and delays encountered” in the case. 63 In McGrady v.
   D’Andrea Electric, Inc., 64 we concluded that there was sufficient evidence to
   uphold the district court’s entry of default judgment. 65 The district court
   had found that the defendant in that case both did not file an adequate answer
   and failed to have a representative appear at the pretrial conference. 66 By
   contrast, in the case before us, there is no record of Razvi continuously or in
   bad faith failing to obey court orders or rules. Razvi’s counsel mistakenly
   missed one deadline.
           We have also cautioned that inherent powers “may be exercised only
   if essential to preserve the authority of the court and the sanction chosen
   must employ ‘the least possible power adequate to the end proposed’” and
   “[i]f there is a reasonable probability that a lesser sanction will have the
   desired effect, the court must try the less restrictive measure first.” 67 In


           60
              Woodson, 57 F.3d at 1417 (quoting In re United Mkts. Int’l, Inc., 24 F.3d 650, 654
   (5th Cir. 1994) (per curiam)).
           61
                Id.
           62
                Id. at 1418.
           63
                Id.
           64
                434 F.2d 1000 (5th Cir. 1970) (per curiam).
           65
                Id. at 1001.
           66
                Id.
           67
             Nat. Gas Pipeline Co. of Am. v. Energy Gathering, Inc., 86 F.3d 464, 467 (5th Cir.
   1996) (quoting Anderson v. Dunn, 19 U.S. (6 Wheat) 204, 231 (1821)).




                                                 15
Case: 21-10016          Document: 00516473652             Page: 16   Date Filed: 09/16/2022




                                           No. 21-10016


   EEOC v. Gen. Dynamics Corp., 68 we “emphatically” stated that “sanctions
   should not be used lightly, and should be used as a lethal weapon only under
   extreme circumstances.” 69
          Dismissing Razvi’s cause of action in this case, essentially with
   prejudice since the statute of limitations had run, appears to be “overkill.” 70
   The district court should have tried less restrictive means first before
   employing a “lethal weapon.” Razvi simply missed one filing deadline and
   there were no allegations of bad faith or contumacious behavior. There is no
   evidence that the district court considered lesser sanctions or provided an
   opportunity to cure. This is not so egregious a violation that only dismissal
   would have been appropriate nor did Razvi continuously commit procedural
   errors that frustrated the judicial process. Spirit argues that less restrictive
   means would not have been effective because Razvi continues to not comply
   with the rules, evidenced by her brief to this court. That argument has no
   bearing as to whether less restrictive means would have been effective in
   curbing any noncompliant behavior in the district court because it
   contemplates behavior on appeal. Spirit cannot justify the district court’s
   previous sanction on what would have been at the time speculative future
   action. There was nothing in the record at the time of any previous
   misconduct by Razvi that would have made such an excessive sanction
   justified.
          Razvi also argues that Local Rule 81.2 is a requirement of form and
   under Federal Rule 83(a)(2), “a requirement of form must not be enforced



          68
               999 F.2d 113 (5th Cir. 1993).
          69
               Id. at 119.
          70
              See id. (“Our judicial wisdom commands us not to review supinely the
   imposition of sanctions, but to remain alert to the possibility of overkill.”).




                                               16
Case: 21-10016          Document: 00516473652               Page: 17   Date Filed: 09/16/2022




                                             No. 21-10016


   in a way that causes a party to lose any right because of a nonwillful failure to
   comply.” 71 In Hicks v. Miller Brewing Co., 72 an unpublished Fifth Circuit
   decision, we concluded that a local rule requiring that the certificate of
   interested persons be filed contemporaneously with the complaint imposed a
   requirement of form. 73 We determined that “[t]he purposes of the rule could
   have been accomplished as long as Hicks remedied his noncompliance within
   a reasonable time. As long as Hicks’s failure to comply with the rule was not
   willful-and nothing suggests that it was-he cannot be denied rights as a
   sanction.” 74 Similarly, Razvi’s substantive right to file his suit cannot be
   abridged for failure to comply with a local requirement of form.
           In conclusion, the sanction imposed by the district court was an abuse
   of discretion.
                                                 IV
           Because we conclude that the district court abused its discretion, we
   need not consider Razvi’s argument pertaining to the inconsistency of Local
   Rule 81.2 and Federal Rule 7.1.
                                         *        *         *
           For the foregoing reasons, the order and judgment of the district court
   are REVERSED, and the cause is REMANDED for further proceedings not
   inconsistent with this opinion.




           71
             See Fed. R. Civ. P. 83(a)(2); see also Hollier v. Watson, 605 F. App’x 255, 257-
   58 (5th Cir. 2015) (per curiam) (“[A]bridging the plaintiff’s substantive right to file a
   lawsuit for failure to comply with a local rule of form ran afoul of Rule 83(b).”).
           72
                34 F. App’x 962 (5th Cir. 2002) (per curiam).
           73
                Id.
           74
                Id.




                                                  17